Citation Nr: 1340602	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the reduction of the rating assigned for the Veteran's left knee disability from 20 percent to 10 percent, effective in March 2011, was proper.  

2.  Entitlement to an initial increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to August 2010.  

3.  Entitlement to an increased rating for postoperative medial meniscectomy with degenerative joint disease of the left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which assigned an initial noncompensable disability rating for the Veteran's degenerative joint disease of the right knee, from November 14, 2006 to August 30, 2010 and a 10 percent disability rating from August 31, 2010 forward.  The same rating decision reduced from 20 to 10 percent, his disability rating for his left knee disorder, effective March 1, 2011.

The issues of entitlement to increased ratings for the Veteran's left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The February 2011 rating decision that reduced the Veteran's 20 percent rating for postoperative medial meniscectomy with degenerative joint disease of the left knee, failed to comply with the provisions of 38 C.F.R. § 3.105.  


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for postoperative medial meniscectomy with degenerative joint disease of the left knee from 20 percent to 10 percent, effective March 1, 2011, was improper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.105(e) (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision restoring the 20 percent rating for the Veteran's left knee disorder, the Board finds that any VA deficiency in complying with the duty to notify and assist is harmless error as the Board's action constitutes a full grant of benefits for that issue.  Accordingly, appellate review may proceed without prejudice to the Veteran.  

Propriety of the Reduction

When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§  4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet App 413, 420 (1993).  Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons of the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e), (i). 

In this case, the Veteran was granted service connection for postoperative medial meniscectomy with degenerative joint disease of the left knee by a rating decision in April 2005, and was assigned a 10 percent evaluation, effective March 15, 2004.  The Veteran's evaluation for his left knee disability was increased to 20 percent effective November 14, 2006.  In August 2010, the Veteran sought an increased rating for his left knee disability and service connection for a right knee disability, secondary to his left knee disability.  In a February 2011 rating decision, the RO granted the Veteran's service connection claim for the right knee and reduced the 20 percent evaluation assigned for his left knee disability to 10 percent, effective March 1, 2011.  

In these circumstances, the Board must find that the February 2011 rating decision was improper and the reduction is void because the requirements of 38 C.F.R. § 3.105(e) were not followed.  Specifically, a proposed reduction rating action was not accomplished, the Veteran was not provided 60 days for the presentation of additional evidence to show compensation payments should continue at the present level, and he was not advised he had a right to a pre-determination hearing.  

In this regard, the RO appears to have justified its action on the basis that with the simultaneous award of service connection for the right knee, the Veteran's overall combined 20 percent rating was not going to be reduced.  That was not the case, however, since the Veteran would have had a combined 30 percent rating from August 2010 to March 2011, before it would be reduced back to 20 percent.   

Accordingly, the 20 percent evaluation for the Veteran's postoperative medial meniscectomy with degenerative joint disease of the left knee is restored. 


ORDER

Entitlement to restoration of the 20 percent evaluation assigned for postoperative medial meniscectomy with degenerative joint disease of the left knee is granted. 

REMAND

The Veteran has contended that his knee disabilities have worsened since they were last examined for VA purposes in 2010.  As such, a new examination is appropriate.  (In this regard, it is noted the Veteran failed to report for an examination scheduled in 2012, however, he since advised he never received notice for it, and as any notice for it has not been associated with the file, a new examination is warranted.)   

In addition, updated treatment records relating to the knees should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his knee disabilities.  After securing any necessary authorization, attempt to obtain all identified treatment records together with any record of VA knee treatment since February 2012.   

2.  Schedule the Veteran for a VA examination to ascertain the level of impairment of his knee disabilities.  The claims file should be made available for review of the Veteran's pertinent medical history.  The clinical findings should be reported in detail, and the examiner should describe the impact of the knee disabilities on the Veteran's ability to secure and follow substantially gainful employment and on his activities of daily living.  

The rationale for all opinions expressed should be provided.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


